Title: Daniel Davis to Thomas Jefferson, 8 August 1809
From: Davis, Daniel
To: Jefferson, Thomas


          Dear Sir,  Augt 8. 1809.
          If you have any Lackir Varnish. will you be so good as to lend or give me a few Drops, I am at a great loss to know how to Stain Gun Barrels. and I wish to make some experiment with this Kind of Varnish, Mr Wm Stewart who formerly lived with you informed me that this was used in the Compound of Staining, please excuse this liberty,
          & accept my Sencire respects Daniel Davis
        